Citation Nr: 9921132	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-32 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for residuals of excision 
of acoustic neuroma of the right ear, affecting the vocal cords, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1952 to April 
1953.

This matter comes before the Board of Veterans' Appeals (the 
Board) from an August 1995 rating determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for unforeseen residuals of an excision of an 
acoustic neuroma of the right ear.

Subsequently, by rating action of July 1996, the claim was 
divided into three separate claims.  The first claim, framed as 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of excision of acoustic neuroma of the right ear, 
paralysis of the right side of the face, to include the right 
eye, vocal cords, tongue and jaw was granted and a 10 percent 
evaluation was assigned.  The second claim, framed as entitlement 
to compensation under 38 U.S.C.A. § 1151 for residuals of 
excision of acoustic neuroma of the right ear for right ear, 
hearing loss, was denied.  The third claim, framed as entitlement 
to compensation under 38 U.S.C.A. § 1151 for residuals of 
excision of acoustic neuroma of the right ear for ataxia of the 
right arm and leg, was also denied.  In a formal appeal to the 
Board, received in September 1996, the appellant indicated that 
she did not wish to appeal the second claim, entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of excision 
of acoustic neuroma of the right ear for right ear, hearing loss.  

In an August 1997 Board decision, the Board addressed the issues 
of entitlement to an increased evaluation for residuals of 
excision of acoustic neuroma of the right ear, paralysis of the 
right side of the face, to include right eye, vocal cords, tongue 
and jaw, evaluated as 10 percent disabling and the issue of 
entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for ataxia of the right arm and leg.  The claim of 
entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for ataxia of the right arm and leg was remanded for 
additional evidentiary development.  With respect to the claim 
for an increased evaluation, the Board determined that separate 
evaluations should be granted for residuals affecting the right 
eye, the jaw, the tongue and the vocal cords, instead of 
evaluating all of the symptomatology as one disability.  
Accordingly, in the August 1997 decision, the Board granted a 10 
percent evaluation for residuals of excision of acoustic neuroma 
of the right ear, paralysis of the right side of the face 
primarily affecting the right eye; a 10 percent evaluation for 
residuals of excision of acoustic neuroma of the right ear, 
paralysis of the right side of the face primarily affecting the 
vocal cords; a 10 percent evaluation for residuals of excision of 
acoustic neuroma of the right ear, paralysis of the right side of 
the face primarily affecting the tongue; and a 10 percent 
evaluation for residuals of excision of acoustic neuroma of the 
right ear, paralysis of the right side of the face primarily 
affecting the jaw.

The appellant then appealed the Board's August 1997 decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In December 1998, the Court granted a joint motion for remand, in 
part, and a motion to stay further proceedings, [redacted].  Therein the 
parties agreed to vacate the Board's August 1997 decision to the 
extent that it awarded entitlement to a 10 percent evaluation for 
residuals of excision of acoustic neuroma of the right ear, 
paralysis of the right side of the face primarily affecting the 
vocal cords.  The parties also agreed that the appellant would 
withdraw her claims of entitlement to increased evaluations for: 
residuals of excision of acoustic neuroma of the right ear, 
paralysis of the right side of the face primarily affecting the 
right eye; residuals of excision of acoustic neuroma of the right 
ear, paralysis of the right side of the face primarily affecting 
the tongue; and residuals of excision of acoustic neuroma of the 
right ear, paralysis of the right side of the face primarily 
affecting the jaw.  The parties also moved to stay further 
proceedings of the appeal pending a ruling on the motion.  It was 
noted in the joint motion for remand that the Court did not have 
jurisdiction over the issue of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for ataxia of the right arm 
and leg, because that claim was remanded and was not decided by 
the Board in August 1997.

In December 1998, a Court order was entered, vacating the portion 
of the Board's August 1997 decision to the extent that it awarded 
entitlement to a 10 percent evaluation for residuals of excision 
of acoustic neuroma of the right ear, paralysis of the right side 
of the face primarily affecting the vocal cords and remanding the 
matter to the Board.  The appeal as to the remaining issues was 
dismissed.  The Court directed that on remand the appellant be 
given the opportunity to submit additional evidence and/or 
argument as to the issue.  

In correspondence from the Board dated on April 12, 1999, the 
appellant was advised that she could submit additional argument 
and/or evidence in support of the appeal, but that such evidence 
must be forwarded to the Board within 30 days of the date of the 
letter.  The appellant did not forward any further argument or 
evidence pursuant to the Board's April 1999 correspondence, and 
in correspondence from the appellant's representative dated on 
April 13, 1999, it was explained that the appellant had no 
additional argument to submit.  Therefore, the case is now ready 
for appellate review.


FINDING OF FACT

A fiberoptic laryngoscopy conducted in September 1996 
demonstrated evidence of complete right laryngeal paralysis with 
the right vocal cord in slight paramedian position.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 30 percent for 
residuals of excision of acoustic neuroma of the right ear, 
paralysis of the vocal cords, have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8210 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection for residuals of excision of 
acoustic neuroma of the right ear affecting the vocal cords has 
been established. A 10 percent evaluation is currently assigned.  
The appellant in essence contends that her service connected 
disability warrants a higher evaluation.  The Board initially 
finds that the appellant's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Factual Background

The appellant was admitted to the VA medical facility in Oklahoma 
City, Oklahoma in August 1988 for excision of right acoustic 
neuroma with craniotomy. Postoperatively, she had some difficulty 
chewing and was hoarse.  It was also felt that she had 
hemiparesis of cranial nerves IX and X.  Right VII nerve paresis 
was also noted.  It was reported that she had difficulty closing 
her eye.

In January 1989, the appellant underwent right brow suspension 
and right lateral tarsorrhaphy.  The preoperative and 
postoperative diagnoses were right VII nerve palsy following 
removal of acoustic neuroma with brow ptosis and eyelid laxity 
causing exposure keratopathy.

VA medical records dated from 1988 to 1995 were submitted for the 
record.  In April 1993 she was seen for an ear, nose and throat 
consultation, at which time she did not reported any symptoms or 
complaints.  Evaluation of the ears and nose was normal, the eyes 
showed normal motion, and the tongue was midline.  Evaluation of 
the face showed VII nerve palsy.

The appellant presented testimony at a personal hearing held at 
the RO in November 1995.  She testified that her voice was no 
longer monotone, but had a little inflection, but that it tired.  
(T. 25).  She further testified that overall there had been 
improvement in her condition between the interim just following 
the surgery in 1988 and the time of the hearing.  (T. 32).  She 
further stated that her vocal cords were still paralyzed, and 
that the tongue had been affected and was painful. (T. 36).

A private medical statement from Dr. G. dated in January 1989 
reflected that following surgery multiple cranial nerve 
dysfunction was shown, manifested by weakness in the right side 
of the face and corneal exposure, and marked problems swallowing 
and with her voice.  The doctor indicated that the swallowing 
problems had improved and that her voice was slowly improving, 
but was not normal.  It was his impression that such 
symptomatology would extend for at least a year after surgery, 
and that they would slowly improve.  Another private medical 
statement from Dr. G. dated in August 1989 revealed that 
following surgery, the appellant had vocal cord paralysis which 
partially resolved, but was still problematic. 

A private medical statement of Dr. K. dated in September 1989 
revealed that following surgery, severe right facial paralysis 
was shown manifested by facial droop on the right, causing 
frequent drooling.  Speech was intelligible, but low with a 
suggestion of hoarseness.  There was a marked Bell's phenomenon 
on the right. The impression was status post excision of acoustic 
neuroma on the right with resultant deafness on the right and 
severe right facial paralysis on the right with resultant 
tarsorrhaphy.

By rating action of July 1996, service connection was established 
for residuals of excision of acoustic neuroma right ear for 
paralysis of the right side of the face to include right eye, 
jaw, tongue and vocal cords, for which a 10 percent evaluation 
was assigned under Diagnostic Codes 8299-8207-8210.

A VA examination of the cranial nerves was conducted in September 
1996.  The examination report stated that the appellant underwent 
removal of an acoustic neuroma of the right side in 1988 and that 
she complained of the following residuals following the surgery: 
(1) vocal cord paralysis, which continued without improvement 
since surgery; (2) inability to completely close the right 
eyelid, despite tarsorrhaphy surgery which did not completely 
correct the problem; eye irritation and dryness of the eye for 
which she used Lacri-Lube were also noted; (3) eyes that do not 
coordinate properly, causing blurry vision after 10 minutes of 
reading; (4) right facial weakness causing frequent drooling, 
inability to chew out of the right side of the mouth, causing 
choking, inability to blow secretions from the right side of the 
nose, inability to smile using the right side of her mouth, and 
inability to spit secretions or whistle; (5) right sporadic 
facial pain, severe but brief; (6) decreased smell sensation 
through the right nostril; (7) problems pronouncing words, 
particularly with the letters "S" and "M."

Objective findings revealed that an examination of cranial nerves 
IX and X revealed asymmetrical palatal elevation, and examination 
of cranial nerve XII revealed a protruding tongue, deviating to 
the left.  The diagnosis was status post removal of acoustic 
neuroma of the right side; residual paralysis of the right side 
of the face including the right eye, vocal cords, tongue, and 
jaw, as well as evidence of damage to cranial nerves I, III, IV, 
V, VI, VII, VIII, IX, X, and XII.

A VA examination of the mouth and throat was conducted in 
September 1996.  A history of right occipital craniotomy for 
acoustic neuroma and subsequent right tarsorrhaphy. was reported.  
It was noted that significant residuals from the craniotomy 
included paralysis of the right facial nerve, right trigeminal; 
nerve, right ocular motor nerve, right glossal pharyngeal vagus 
and hypoglossal nerves.  The appellant reported having ongoing 
difficulties with balance, but no frank vertigo.  She complained 
of right facial muscle paralysis, diminished sensation of right 
facial skin surfaces, difficulty rotating her eye up and down, 
some difficulty chewing and swallowing, a husky voice quality and 
easy vocal fatigue.  It was reported that she was able to cough 
and clear laryngeal secretions without difficulty.

Objective examination of the oral cavity was within normal 
limits, with normal strength to the right and left.  Examination 
of the soft palate revealed weakness of the right side, described 
as partial paralysis with deviation of the uvula to the right on 
voice response.  An examination of the oropharynx revealed no 
visible pathology.  An examination of the nasopharynx appeared to 
be free of visible pathology.  An examination of the hypopharynx, 
to include the base of the tongue was negative.  The right 
pyroform fossae was narrow due to right laryngeal paralysis with 
slight pooling of secretions.  The left side was negative for 
visible pathology.  Examination of the larynx revealed that the 
posterior aspect was free of inflammation, granulations, new 
growth or nodules.  The right cord was paralyzed in a slightly 
paramedian position.  A satisfactory voice quality was shown.  A 
fiberoptic laryngoscopy was performed demonstrating a complete 
right laryngeal paralysis with the right vocal cord in slight 
paramedian position.  The diagnoses were: right laryngeal 
paralysis; partial right facial paralysis; partial paralysis of 
the right soft palate; and, observed cranial nerve pathology 
including cranial nerves III V, VII, VIII, IX, and X.

Applicable Law and Regulations

Under applicable criteria, disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R., Part 4.  Separate diagnostic codes identify the various 
disabilities.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  It is essential that each disability be 
viewed in relation to its history, and that medical examinations 
are accurately and fully described emphasizing limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(1998).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating, otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the appellant.  
38 C.F.R. § 4.3.


When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. 
at 54.

Analysis

Diagnostic Code 8210 provides for the evaluation of the tenth 
cranial nerve.  An evaluation of the extent of paralysis of the 
tenth cranial nerve is dependent upon the extent of sensory and 
motor loss involving the organs of the voice, respiration, 
pharynx, stomach or heart.  A 10 percent evaluation is warranted 
for moderate, incomplete paralysis; a 30 percent evaluation 
requires severe incomplete paralysis.  A 50 percent evaluation is 
warranted for complete paralysis.

In the December 1998 joint motion for remand, the Board was 
directed upon readjudication to discuss, providing adequate 
reasons and bases, the applicability of Diagnostic Code 8210, 
particularly the schedular criteria required for a 50 percent 
evaluation in light of the 1996 examination findings.  

A VA examination of the cranial nerves conducted in September 
1996 revealed complaints of vocal cord paralysis, which continued 
without improvement since surgery.  The September 1996 
examination also revealed a husky voice quality and easy vocal 
fatigue.  Examination of the larynx revealed that the posterior 
aspect was free of inflammation, granulations, new growth or 
nodules.  The right cord was paralyzed in a slightly paramedian 
position.  A satisfactory voice quality was shown.  The 
examination report also revealed that the appellant was able to 
cough and clear laryngeal secretions without difficulty.  The 
evidence also reflected that the appellant's voice continued to 
improve and that her voice had inflection, whereas it was 
formerly a monotone.  Based upon such findings, in its August 
1997 decision the Board determined that the symptomatology most 
nearly comported to the criteria required for a 10 percent 
evaluation under Diagnostic Code 8210.  

However, as pointed out in the December 1998 joint remand, in the 
August 1997 Board decision, the Board failed to discuss the 
findings made during the September 1996 VA mouth and throat 
examination to include the results of a fiberoptic laryngoscopy 
which demonstrated a complete right laryngeal paralysis with the 
right vocal cord in slight paramedian position.  An examination 
of the soft palate had also revealed weakness of the right side, 
described as partial paralysis with deviation of the uvula to the 
right on voice response.  An examination of the oropharynx 
revealed no visible pathology.  An examination of the nasopharynx 
appeared to be free of visible pathology.  An examination of the 
hypopharynx, to include the base of the tongue was negative.  

In light of such evidence, the question then becomes whether the 
pathology shown, particularly in light of findings of complete 
right laryngeal paralysis, constitutes complete paralysis of the 
tenth cranial nerve warranting a 50 percent evaluation or whether 
such constitutes severe or moderate incomplete paralysis of the 
tenth nerve warranting a 30 or a 10 percent evaluation, 
respectively.

The Board finds that the fact that complete right laryngeal 
paralysis was shown upon VA examination conducted in 1996 does 
not equate to a conclusion that the tenth cranial nerve is 
completely paralyzed, nor does the evidence as a whole reveal 
evidence of total paralysis of the tenth cranial nerve.  As 
indicated in the note adjoining the schedular criteria provided 
under Diagnostic Code 8210, the tenth cranial nerve performs 
several functions affecting the voice, respiration, pharynx, 
stomach or heart.  While clearly the voice and possibly the 
respiratory system and pharynx have been affected as a result of 
right laryngeal paralysis, there is no indication that the 
stomach and heart have been affected.  The medical evidence of 
record accordingly reflects that some, but not all, of the 
functions which are controlled by the tenth cranial nerve are 
affected by the paralysis of the right laryngeal nerve.  By 
definition, only incomplete paralysis of the tenth cranial nerve 
is shown by virtue of paralysis of that specific branch.  

The Board wishes to make clear the distinction between laryngeal 
paralysis and paralysis of the tenth cranial nerve.  One does not 
equate to the other.  The Board acknowledges that complete right 
laryngeal paralysis does exist.  However, this is not the same as 
complete paralysis of the tenth cranial nerve under Diagnostic 
Code 8210, since the tenth cranial nerve governs other functions.  
For the reasons expressed above, complete paralysis of the tenth 
cranial nerve has not been demonstrated.  

The Board also points out that neither the September 1996 VA 
examination or any other evidence of record included a finding or 
diagnosis of complete paralysis of the entire tenth cranial 
nerve.  Accordingly, as the evidence does not show complete 
paralysis of the tenth cranial nerve, a 50 percent evaluation is 
not warranted.  

The Board does, however, believe that a significant and important 
portion of the tenth cranial nerve has been effected, in that 
portion of the nerve affecting primarily the voice has been shown 
to be paralyzed.  In light of such evidence the Board finds that 
the degree of incomplete paralysis of the tenth cranial nerve is 
more nearly severe than moderate and that accordingly a 30 
percent evaluation is warranted.  See 38 C.F.R. §§ 4.3, 4.7.

In assigning disability ratings, the provisions of 38 C.F.R. § 
4.10 concerning functional loss are applicable.  In this regard, 
upon VA examination conducted in 1996, the appellant reported 
having a husky voice quality and easy vocal fatigue.  The 
clinical evidence indicated that the appellant's larynx was 
symptom free, and that her voice has shown improvement.  The 
extent of functional loss affecting the vocal cords sustained by 
the veteran is explained largely by virtue of the clinical 
evidence of paralysis of the right laryngeal nerve.  The Board 
has determined that in light of the paralysis of the right 
laryngeal nerve, severe incomplete paralysis of the tenth cranial 
nerve has been shown, for which a 30 percent evaluation is 
warranted.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet.App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the Board 
considered whether another rating code is "more appropriate" than 
the one currently used.  See Tedeschi v. Brown, 7 Vet.App. 411, 
414 (1995).

As was previously considered in the Board's August 1997 decision, 
the Board has also again considered the provisions of 38 C.F.R. § 
4.97, Code 6516, used for the evaluation of laryngitis.  Under 
Diagnostic Code 6516 a 10 percent evaluation is warranted for 
moderate chronic laryngitis with catarrhal inflammation of the 
vocal cords or mucous membranes and moderate hoarseness.  A 30 
percent evaluation requires severe chronic laryngitis with marked 
pathological changes such as inflammation of the vocal cords or 
mucous membranes, thickening or nodules of the vocal cords or 
submucous infiltration and marked hoarseness.  38 C.F.R. Part 4, 
Code 6516.  Under Diagnostic Code 6516 the maximum schedular 
available is 30 percent, the veteran's currently assigned 
evaluation; accordingly a disability evaluation in excess of 30 
percent would not be obtainable under that Diagnostic Code.  The 
Board believes that, based on the diagnosis of record, Diagnostic 
Code 8210 used for the evaluation of the overall impairment of 
the tenth cranial nerve is the more appropriate than Diagnostic 
Code 6516.

In summary, for the reasons explained herein, a 30 percent 
disability evaluation is granted for residuals of excision of 
acoustic neuroma of the right ear, affecting the vocal cords.




ORDER
Entitlement to a 30 percent evaluation for residuals of excision 
of acoustic neuroma of the right ear, affecting the vocal cords 
is granted, subject to controlling regulations governing the 
payment of monetary benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

